UNITED STATES COURT OF APPEALS
                                 Tenth Circuit
                      Byron White United States Courthouse
                               1823 Stout Street
                            Denver, Colorado 80294
                                (303) 844-3157
Patrick J. Fisher, Jr.                                                                  Elisabeth A. Shumaker
Clerk                                                                                   Chief Deputy Clerk

                                               October 21, 1996


        TO:      All recipients of the captioned order and judgment

        RE:      95-3244 Weaver v. U.S.
                 April 29, 1996


                 Please be advised of the following correction to the captioned decision:

               The correct filing date of the order and judgment in this appeal is April 29, 1996.
        Please see the attached order.

                 Enclosed please find a copy of the opinion reflecting the correct filing date.

                                                            Very truly yours,

                                                            Patrick Fisher, Clerk



                                                            Susan Tidwell
                                                            Deputy Clerk

        encl.
                      UNITED STATES COURT OF APPEALS

                            FOR THE TENTH CIRCUIT
                         ________________________________

ROLAND S. WEAVER,                        )
                                         )
             Plaintiff-Appellant,        )
                                         )
v.                                       )       No. 95-3244
                                         )
UNITED STATES OF AMERICA,                )
                                         )
             Defendant-Appellee.         )

                         ________________________________

                                      ORDER
                                    Filed 4/28/06
                         ________________________________

Before ANDERSON, BARRETT and LOGAN, Circuit Judges.
                   ________________________________

      The court’s order of October 16, 1996 granting appellee’s motion to publish

incorrectly suggested that the order and judgment in this appeal was filed on August 28.

The correct filing date is April 29, 1996. Likewise, the mandate issued forthwith on April

29, 1996.

      The order of October 16 is corrected nunc pro tunc to cure these errors.

Otherwise, the court’s order remains the same.

                                                       Entered for the Court

                                                       PATRICK FISHER, Clerk


                                                       By:
Deputy Clerk
                                          PUBLISH

                        UNITED STATES COURT OF APPEALS

                                      TENTH CIRCUIT
FILED 4/29/96

 ROLAND S. WEAVER,

                 Plaintiff - Appellant,                      No. 95-3244
          v.
 UNITED STATES OF AMERICA,

                 Defendant - Appellee.




               APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS
                             (D.C. No. 94-CV-4202)


SUBMITTED ON THE BRIEFS:*

Roland S. Weaver II, Topeka, Kansas, Pro Se Appellant.

Randall K. Rathbun, United States Attorney, and Melanie D. Caro, Assistant United
States Attorney, Topeka, Kansas, for Appellee.


Before ANDERSON, BARRETT, and LOGAN, Circuit Judges.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
ANDERSON, Circuit Judge.



       Roland S. Weaver appeals the district court’s decision dismissing his case for lack

of subject matter jurisdiction. We affirm.

       In October 1994, Weaver filed a pro se complaint seeking “[a]ggravated service

connected disability compensation.” R. Vol. I, Tab 2, at 5. His complaint stated that the

regional office of the Veterans Administration (VA) had ruled against him on his claim

for disability benefits in December, 1988. Id. at 3. He alleged that certain VA employees

had (1) conspired with members of the military to conceal or lose his medical records, in

an attempt to prevent him from receiving just military disability compensation, and to

practice “usery” [sic] on him with no intent to rule in his favor, id. at 1; (2) violated their

fiduciary trust and contractual agreement with him, under color of law, id. at 2;

(3) violated the “Soldiers and Sailors Relief Act of 1940,” id.; (4) rendered a biased

decision against him, with intent to refuse him or his counsel the right to view his medical

records, id. at 3; (5) “violated R.I.C.O.,” id. at 4; and (6) conspired to commit fraud and

misrepresentation, and wasted government funds, id. Weaver sought compensatory and

punitive damages and “R.I.C.O. prosecution of ‘all’ responsible parties.” Id.1

       On motion of the government, the district court substituted the United States as the


       Despite labeling his complaint a petition for “injunctive relief,” Weaver requested
       1

only money damages as relief for the alleged civil wrongs. His request for criminal
prosecution in this civil action was legally frivolous and will not be considered further.

                                               2
proper party defendant. See R. Vol. I, Tabs 4, 16. The court then granted the

government’s motion to dismiss, concluding it lacked subject matter jurisdiction over a

complaint seeking review of a VA decision that denied individual benefits. See id., Tab

27, at 3-4.

       We review de novo the district court’s order dismissing the case for lack of subject

matter jurisdiction. Brumark Corp. v. Samson Resources Corp., 57 F.3d 941, 944 (10th

Cir. 1995). We may affirm the district court’s dismissal on any basis supported by the

record and the law. United States v. Sandoval, 29 F.3d 537, 542 n.6 (10th Cir. 1994).

       The district court properly concluded that it lacked subject matter jurisdiction over

Weaver’s claim for veteran disability benefits or for a review of the VA’s administrative

decision in Weaver’s case. Federal law provides that such decisions are unreviewable in

the federal courts:

              The Secretary [of Veterans Affairs] shall decide all questions of law
       and fact necessary to a decision by the Secretary under a law that affects the
       provision of benefits by the Secretary to veterans . . . . [T]he decision of the
       Secretary as to any such question shall be final and conclusive and may not
       be reviewed by any other official or by any court, whether by an action in
       the nature of mandamus or otherwise.

38 U.S.C. § 511(a) (emphasis added); see Johnson v. Robison, 415 U.S. 361, 370 (1974)

(recognizing statute’s dual purpose of insulating courts and VA from veteran benefits

litigation and of insuring uniform determinations of benefits and application of VA

policy) (construing predecessor statute, 38 U.S.C. § 211(a)); Tietjen v. United States

Veterans Administration, 884 F.2d 514, 515 (9th Cir. 1989) (affirming district court

                                              3
dismissal under § 211(a) of challenge to benefits determination); H.R. Rep. No. 1166,

91st Cong., 2d Sess. (1970), reprinted in 1970 U.S.C.C.A.N. 3723, 3731 (“Congress

intends to exclude from judicial review all determinations with respect to noncontractual

benefits provided for veterans . . . .”).

       Besides challenging the underlying benefits determination, Weaver’s complaint

contains additional allegations of “conspiracy,” “fraud,” “misrepresentation,” and so

forth, against individual VA officials. We examine the substance of these allegations,

rather than the plaintiff’s labels, to determine their true nature. Cf. Tietjen, 884 F.2d at

515. Without exception, they seek review of actions taken in connection with the denial

of Weaver’s administrative claim for benefits. They are, in substance, nothing more than

a challenge to the underlying benefits decision. Cf. id. (holding that substance of

complaint sought review of benefits determination, despite characterization as a

constitutional challenge). Dismissal for lack of subject matter jurisdiction was therefore

appropriate.

       We note that Weaver’s complaint also seeks monetary damages in excess of the

benefits sought and denied. See R. Vol. I, Tab 2, at 4. Assuming, then, that his

allegations against the individual VA employees are separate claims not precluded from

judicial review by 38 U.S.C. § 511(a), they are nevertheless barred by the United States’

immunity as a sovereign. “It is elementary that ‘[t]he United States, as sovereign, is

immune from suit save as it consents to be sued . . . , and the terms of its consent to be


                                               4
sued in any court define that court’s jurisdiction to entertain the suit.’” United States v.

Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584,

586 (1941)). “A waiver of sovereign immunity ‘cannot be implied but must be

unequivocally expressed.’” Id. (quoting United States v. King, 395 U.S. 1, 4 (1969)).

Weaver’s pleadings offer no grounds for finding an express waiver of immunity over any

of the claims in question and, therefore, no proper grounds for jurisdiction in federal

court.2

          On appeal, Weaver argues that jurisdiction is appropriate, and sovereign immunity

inapplicable, under Hafer v. Melo, 502 U.S. 21 (1991). See Appellant’s Rebuttal to Defs.

Mot. to Dismiss at 1 ¶¶ 1-2 (referencing, without citation, “HAEFER V. MELO”). Hafer,

however, was an action under 42 U.S.C. § 1983 holding that state officials could be

personally liable for damages based on actions taken in their official capacities; it does

not apply in this case. Weaver’s own argument on appeal recognizes that the named

individual defendants were “operating within their ‘official Capacity’, as Agents, for the

U.S. Government.” Id. ¶ 2 (emphasis added). “When an action is one against named

individual defendants, but the acts complained of consist of actions taken by defendants

in their official capacity as agents of the United States, the action is in fact one against the




       Neither the Soldiers’ and Sailors’ Civil Relief Act of 1940, 50 App. U.S.C.
          2

§§ 501-593, nor the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
U.S.C. §§ 1961-1968 -- the two federal statutes mentioned by name in Weaver’s
complaint -- provide such an express waiver.

                                               5
United States.” Atkinson v. O’Neill, 867 F.2d 589, 590 (10th Cir. 1989) (emphasis

added). As such, the district court properly substituted the United States as the party

defendant in this case, and the doctrine of sovereign immunity precludes this suit. See

Atkinson, 867 F.2d at 590; National Commodity & Barter Ass’n v. Gibbs, 886 F.2d 1240,

1246 (10th Cir. 1989) (plaintiff cannot avoid federal government’s sovereign immunity

simply by naming individual officers and employees as defendants); see also 28 U.S.C.

§ 2679(d)(1) (district court shall substitute United States as party defendant upon

government certification that defendant employees acted within scope of employment); R.

Vol. I, Tab 4 attach. (government certification).

       For these reasons, we conclude the district court properly dismissed the

complaint.3

       AFFIRMED. The mandate shall issue forthwith.




       We need not consider the other issues Weaver raises for the first time in the
       3

materials he has submitted to this court. See Walker v. Mather (In re Walker), 959 F.2d
894, 896 (10th Cir. 1992).

                                             6